 rIn the Matter of DUNCAN ELECTRIC MANUFACTURING COMPANYandINTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS, LOCALUNION B-1201In the Matter of DUNCANELECTRIC MANUFACTURINGCOMPANYandINDEPENDENT METER-WORKERS UNIONCases Nos. R-3603 and R-3604, respectively.Decided April 2, 1942Jurisdiction: electric accessories manufacturing industry.Investigation and Certification of Representatives:existence of question: refusalto accord recognition to petitioners until certified by the Board; electionnecessary.Where Company had agreed in settlement of strike that all strikerswould be returned to their employment when work for which they weresuited was available, striking employees who have not returned to work(except any who have been offered and have refused reinstatement)heldeligible to participate in election, since they have a reasonable expectancyof reinstatement and are in a class with employees temporarily laid off.Unit Appropriatefor CollectiveBargaining:lall hourly and piece-work employees,excluding executives, foremen, other supervisory employees, engineers; watch-men, draftsmen, and clerical workers.Stuart, DeVol, Branigan cC Ball,byMr. Allison E. StuartandMr.Michael T. Ricks,of Lafayette, Ind., for the Company.Mr. Francis O'RourkeandMr. John L. McCarthy,of Indianapolis,Ind., for the I. B. E. W.Mr. Fae W. Patrick,of Indianapolis, Ind., for the Independent.Mr. Louis Cokin,of cou'isel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THECASEOn June 17 and 20, 1941, respectively, International BrotherhoodofElectricalWorkers, Local Union B-1201, herein called theI.B. E. W., and Independent Meter-Workers Union, herein called theIndependent, filed with the Regional Director for the Eleventh Re-gion (Indianapolis, Indiana) separate petitions, each alleging thata question affecting commerce had arisen concerning the representa-tion of employees of Duncan Electric Manufacturing Company,Lafayette, Indiana, herein called the Company, and requesting aninvestigation and certification of representatives pursuant to Section40 N L. R. B, No. 10.64 DUNCANN ELECTRIC MANUFACTURING COMPANY659 (c) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.On February 13, 1942, the National Labor Rela-tions Board, herein called the Board, acting pursuant to Section 9(c) of the Act and Article III, Section 3, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, ordered are in-vestigation and authorized the Regional Director to conduct it andto provide, for an appropriate hearing upon due notice, and actingpursuant to Article III, Section 10 (c) (2), of said Rules and Regu-lations, ordered the two cases consolidated.On February 24, 1942, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company, theI.B. E. W., and the Independent. Pursuant to notice, a hearing washeld on March 5, 1942, at Lafayette, Indiana, before Robert D.Malarney, the Trial Examiner duly designated by the Chief TrialExaminer.The Company, the I. B. E. W., and the Independent wererepresented and participated in the hearing.Full opportunity tobe heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues was afforded all parties.During thecourse of the hearing the Trial Examiner made several rulings onmotions and on objections to the admission of evidence.The Boardhas reviewed these rulings and finds that no prejudicial errors werecommitted.The rulings are hereby affirmed.'Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.TIIE BUSINESSOF THE COMPANYDuncan Electric Manufacturing Company is an Illinois corpora-tion with its principal place of business at Lafayette, Indiana, whereit is engagedin the manufacture, sale, and distribution of electricitymeters andaccessories.During 1940, the Company purchased rawmaterialsvalued in excess of $500,000, over 80 percent of which wasshipped to it from points outside the State of Indiana.During thesameperiod the Company sold finished products valued in excess of$1,900,000, over 85 percent of which was shipped by it to points out-side the State of Indiana.The Company admits that it is engagedin commercewithin the meaning of the Act.II.THE ORGANIZATIONS INVOLVEDInternational Brotherhood of ElectricalWorkers, Local UnionB-1201, is a labororganizationaffiliated with the AmericanFedera-1On March 26,1042,the Company filed a motion to correct the record with respect tominor mattersThe motion is hereby granted455771-42-vol 40-5 66DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion- of Labor, admitting to membership employees of the Company.Independent Meter-Workers Union is an unaffiliated labor organi-zation, admitting to membership employees of the Company.III.THEQUESTION CONCERNINGREPRESENTATIONThe Company refuses to recognize the I. B. E. W. or the Independentas the exclusive representative of its employees until such time asone orthe other is certified by the Board.All the parties stipulatedthat the I. B. E. W. and the Independent each represents a substantialnumber of employees in the unit hereinafter found appropriate.We find that a question has arisen concerning the representationof employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCEWe find that the question concerning representation,' whieh hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITAll the parties agree, and we find, that all hourly and piece-workemployees of the Company, excluding executives, foremen, othersupervisory employees, engineers, watchmen, draftsmen, and clericalworkers, constitute an appropriate unit.We further find that suchunit will insure to employees of the Company the full 'benefit oftheir right to self-organization and to collective bargaining andotherwise will effectuate the policies of the Act.VI.THE DETERMINATION or REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by means of an election by secret ballot.On July 17, 1941, the I. B. E. W. called a strike at the Company'splant.The strike lasted until September 17, 1941, and was settledby an agreement between the Company and the I. B. E. W., whichprovided that all strikers -N-,ould be returned to their employmentwork for which they were suited was available.At the time of thehearing, 27 strikers had not yet been recalled by the Company.TheI.B. E. W. contends that all striking employees not yet returned to%i-ork should be eligible to vote in the election.The Independentcontends that only those employees who have requested reinstatement DUNCAN ELECTRICMANUFACTURING COMPANY :67should be eligible to vote and that, in any event, striking employeeswho have found permanent employment elsewhere should not beallowed to vote.The Company took no position with respect to theeligibility of the strikers but stated that it is still its intention to recall(he, strikers when work is available for them.Under these circum-stances, we find that the striking employees who have not yet returned.towork, (except any who have been offered and have refused rein--statement), have a reasonable expectancy of reinstatement, are in aclass with employees temporarily laid off, and are entitled to partici=pate in the election.We shall direct that the employees of theCompany eligible to vote in the election shall be those within the.appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein,including striking employees not yet returned to work, but subjectto the limitations and other additions set forth in the Direction. ,Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Duncan Electric Manufacturing Company,Lafayette, Indiana, within the meaning of Section 9 (c) and Section2 (6) and (7) of the Act.2.All hourly and piece-work employees of the Company, exclud-ing executives, foremen, other supervisory employees, engineers,watchmen, draftsmen, and clerical employees, -constitute a unit ap-propriate for the purposes of collective bargaining, within the mean-mng of Section 9 (b) of the Act.DIRECTION' OF ELECTIONBy virtue of and pursuant to the power vested in' the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it ishereby -DIRTCTEn that, as part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargainingwith Duncan Electric Manufacturing Company, Lafayette, Indiana,an election by secret ballot shall be conducted as early as possible,but not later than thirty (30) days from the date of this Direction,under the direction and supervision of the Regional Director for the"Eleventh Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Article III, Section 9, of said 68DECISIONSOF NATIONALLABOR RELATIONS ,BOARDRules and Regulations,among all hourly and piece-work employeesof the Company who were employed during the pay-roll periodimmediately preceding the date of this Direction, including strikingemployees not yet returned to work (except any who have beenofferedand have refused reinstatement) and employees who did notwork during such pay-roll period because they were ill or on vacationor in the active military training or service of the United States, ortemporarily laid off, but excluding executives, foremen, other super-visory employees, engineers, watchmen, draftsmen, clerical employees,and employees who have since quit or been dischargedfor cause, todetermine whether they desire to be represented by InternationalBrotherhood of ElectricalWorkers, Local Union B-1201,affiliatedwith the American Federation of Labor, or by Independent Meter-Workers Union, for the purposes of collective bargaining, or byneither.